DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at lines 7-11 recites the following,
“wherein the light shielding film is a single layer film having a composition gradient portion with increased oxygen content on a surface at an opposite side of the phase shift film and a region close thereto”
and is not clear as to what is meant by the increased oxygen content on a surface at an opposite side of the phase shift film and a region close thereto.  It is not clear if the term “region close thereto” refers to a surface of the light-shielding film that is in surface contact with the phase shift film or not.  It is also not clear as what the term “surface at an opposite side” is being referred to, is it the light shielding film surface in surface contact of the underlying phase shift film or is it the surface of the light shielding film that is in surface contact with the overlying hard mask film.  
Claim 1, at lines 13-14, recites “chromium, oxygen, and carbon” and is not clear if it is the same as the “chromium, oxygen and carbon” recited in lines 12-13 of claim 1 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, at lines 18-19 recites “total content” and is not clear if it is the same as the “total content” recited at line 13 of claim 1 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, at lines 22-23, recites “total content” and is not clear if it is the same as the “total content” recited at line 13 of claim 1 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 at line 26 recites “nitrogen content of the light shielding film” and is not clear because claim 1 at lines 12-13 recites that “the light shielding film contains chromium, oxygen and carbon” and does not suggest the presence of any other components in the light shielding film, and is not clear if the nitrogen content is part of the same claimed light shielding film or not.
Claim 2, at line 3 recites “chromium content” and is not clear if it is the same as the “chromium content” recited in line 16 of claim 1 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, at line 3 recites “carbon content” and is not clear if it is the same as the “carbon content” recited in line 18 of claim 1 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 at line 2 recites “silicon content” and is not clear because claim 1 at lines 12-13 recites that “the light shielding film contains chromium, oxygen and carbon” and does not suggest the presence of any other components in the light shielding film, and is not clear if the silicon content is part of the same claimed light shielding film or not.
Claim 6 at line 3 recites “each constituent element” and is not clear as to what element is being referred to in the claim.
Claim 7, at lines 1-4, recites the following,
“wherein the light shielding film has an optical density of a laminated structure of the phase shift film to ArF excimer laser exposure light of greater than 2.0.”
It is not clear if the phase shift film and the light shielding film is one and the same or not.  It is not clear if the numerical value of the optical density recited in claim 7 is that of a single light shielding film or that of the phase shift film overlaid with the light shielding film or that of the phase shift film.  It is not clear as to what is meant by the “laminated structure of the phase shift film”, since the mask blank, as recited, is a laminated structure, and is not clear if the term “laminated structure” is referring to a phase shift stack structure with plural phase shift films or not.  Correction is required.
	Claim 9 at lines 3 recites “forming a phase shift pattern on the hard mask film” and at line 5 of claim 9 recites “a phase shift pattern on the hard mask film” and is not clear if the phase shift pattern is a pattern formed in the phase shift film that underlies both the hard mask film and the light shielding film or not since the recitation suggests the formation of the phase shift pattern that overlies the hard mask film, and thereby renders the claim indefinite.  Claim 9 at lines 7, recites forming a phase shift pattern on a light shielding film, and at lines 9-10 recites, “with hard mask film having the phase shift pattern” and is not clear if the phase shift pattern recited in lines 3, 5, 7, 11, and 13 are one and the same or not.  The claim does not make clear the process of making or forming the phase shift patterns or mask that are not part of the phase shift film composition.  
Claim 9, at lines 4-5, recites “a resist film” and at line 17 recites “a resist film” and is not clear if the earlier recitation of the resist film is the same as or different from the latter recitation of the resist film.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, at line 2 recites “a phase shift pattern” and is not clear if it is the same as or different than the “phase shift pattern” recited at lines 3, 5, 7, 9, 11, and 13 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, at lines 2-3, recites “a resist film” and at line 17 recites “a resist film” and is not clear if it is the same as or different from the “resist film” recited in lines 4-5 of claim 9 and/or the “resist film” recited in line 17 of claim 9.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,915,016. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-20 of U. S. Patent No. 10,915,016 fully encompasses claim 1-11 of the instant application.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 19, 2022.